FILED
                               FOR PUBLICATION                              SEP 01 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KATHLEEN M WINN, an Arizona                      No. 05-15754
taxpayer; DIANE WOLFTHAL, an
Arizona taxpayer; MAURICE                        D.C. No. CV-00-00287-EHC
WOLFTHAL, an Arizona taxpayer;                   District of Arizona,
LYNN HOFFMAN, an Arizona taxpayer,               Phoenix

              Plaintiffs - Appellants,
                                                 ORDER
       v.

ARIZONA CHRISTIAN SCHOOL
TUITION ORGANIZATION; ARIZONA
SCHOOL CHOICE TRUST; LUIS
MOSCOSO; GALE GARRIOTT, in his
official capacity as Director of the Arizona
Department of Revenue; GLENN
DENNARD,

              Defendants - Appellees.

                On Remand from the United States Supreme Court

Before: D.W. NELSON, REINHARDT and FISHER, Circuit Judges.

      The judgment of this court, 562 F.3d 1002, is reversed and the case is

remanded to the district court for further proceedings consistent with the decision

of the United States Supreme Court in Arizona Christian School Tuition

Organization v. Winn, ___U.S.___, 131 S. Ct. 1436 (2011), and the order of the
Supreme Court in Arizona School Choice Trust v. Winn, No. 09-998, 131 S. Ct.

2091 (Apr. 18, 2011).




                                       2